64 F.3d 655
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wali S.J. AQUIL, Plaintiff--Appellant,v.Bishop L. ROBINSON, Public Safety Secretary;  Richard A.Lanham, Commissioner of Corrections;  Sewall B.Smith, Warden, Defendants--Appellees.
No. 94-7401.
United States Court of Appeals, Fourth Circuit.
Submitted April 25, 1995.Decided Aug. 15, 1995.

Wali S.J. Aquil, Appellant Pro Se.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion dismissing Appellant's claims relating to the July 1991 riot at the Maryland Penitentiary and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Aquil v. Robinson, No. CA-94-1912-WN (D.Md. Oct. 31, 1994).*  To the extent that Appellant attempts to appeal the district court's order dismissing without prejudice his remaining claims, that portion of the order is not appealable because Appellant may save the action regarding these claims by filing an amended complaint.  See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064, 100-67 (4th Cir.1993).  Consequently, that portion of the appeal is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED IN PART;  DISMISSED IN PART.



*
 In an earlier action in which Aquil raised the same riot-related claims, the district court granted summary judgment to the defendants.  DuDonis v. Robinson, C/A No. JFM-91-2434 (consolidated) (D.Md. Nov. 21, 1991), aff'd, No. 92-6165 (4th Cir.  April 26, 1993) (per curiam) (unpublished)